Citation Nr: 0508963	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-08 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
dental expenses incurred from August 15, 2001, to September 
24, 2001.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to July 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 determination of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Indianapolis, 
Indiana.  In April 2004, the Board remanded this matter for 
due process considerations.  

In light of his advanced age, the veteran's case has been 
advanced on the docket pursuant to 38 U.S.C.A. § 7101(a)(2) 
and 38 C.F.R. § 20.900(c) (2004).  


REMAND

In April 2004, the Board remanded this matter to afford the 
veteran the opportunity to appear at a Board hearing, as he 
had requested.  In a July 2004 letter, the veteran was 
offered the option of appearing at a videoconference hearing 
in lieu of an in-person Board hearing.  The veteran 
apparently did not respond to the letter and it appears that 
no further action was taken.  

As the veteran has not yet been afforded his requested 
hearing, another remand is required.  Stegall v. West, 11 
Vet. App. 268 (1998) (holding that where remand instructions 
are not followed, the Board errs as a matter of law when it 
fails to ensure compliance); see also 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 
20.704, 20.904 (a)(3) (2004).

Accordingly, this case is remanded for the following action:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the Regional Office.  38 
U.S.C.A. § 7107 (West 2002).  A 
videoconference hearing in lieu of a 
travel Board hearing may be scheduled 
only with the express consent of the 
veteran.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2004).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




